Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the response, filed September 21, 2021, with respect to claims 1-4 and 6-20 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed. Claims 1 and 20 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Murase et al. (JP 2000220619), Sanchez (US 2010/0316455) and Nelson (US 7607871), which was applied to the claims in the office action mailed June 21, 2021.  Suffice it to say, none of the cited prior art discloses a tooling system for installing a fastener, comprising: a tool body having a top drive end and a bottom working end; a plurality of helical displacers on the working end for acting upon a workpiece; and a cavity in the tool body; and fastener-gripping means in the tool body cavity, as claimed in independent claim 1; or a tooling system for installing a fastener, comprising: a CNC machine adapted to move selected individual fasteners laterally from a pickup point to an installation point, as claimed in independent claim 20, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 20.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/BAYAN SALONE/Primary Examiner, Art Unit 3726